Case 4:18-cv-00247-ALM Document 189 Filed 07/16/20 Page 1 of 6 PageID #: 4335



                   IN THE UNITED STATES DISTRICT FOR THE
                        EASTERN DISTRICT OF TEXAS,
                             SHERMAN DIVISION

   JASON LEE VAN DYKE,             §
       Plaintiff,                  §
   v.                              §
                                   §
   THOMAS CHRISTOPHER              §                       NO. 4:18-CV-247-ALM
   RETZLAFF, a/k/a DEAN            §
   ANDERSON, d/b/a BV FILES, VIA   §
   VIEW FILES, L.L.C., and VIAVIEW §
   FILES,                          §
        Defendants                 §

    RETZLAFF’S OPPOSITION TO NONPARTY UNITED STATES OF AMERICA’S
           MOTION TO QUASH SUBPOENA OF JAMES MCGIBNEY
            Retzlaff files this response in opposition to nonparty United States of

   America’s motion to quash (Doc. 188) Retzlaff’s subpoena for the deposition of

   nonparty witness James McGibney and documents in McGibney’s possession.

                                        I. FACTS

            1.    The United States is not a party to the case at bar and has not

   intervened. The witness Retzlaff seeks to depose, James McGibney, is also not a

   party.

            2.    Because of McGibney’s numerous active attempts to evade service

   of Retzlaff’s subpoena, the subpoena to which the United States’ objects was

   never served. There, McGibney was never under obligation to appear.

            3.    The unserved subpoena to which the United States’ objects (Doc.

   182) would have compelled McGibney to appear on a date that has now passed.

   The motion is now moot.
Case 4:18-cv-00247-ALM Document 189 Filed 07/16/20 Page 2 of 6 PageID #: 4336



                                              II. ARGUMENT & AUTHORITIES

               4.          The United States is in all legal respects a complete stranger to the

   case at bar. The United States is merely an officious intermeddler attempting to

   inject itself as a movant into a dispute in which it has no cognizable legal interest.

                                                          A. 28 U.S.C. § 517

               5.           The United States claims that a “substantial interest implicated by

   the Subpoena” justifies its intrusion under 28 U.S.C. § 517. (Doc. 188, p. 5.)

   Section 517 allows a U.S. Attorney to “attend to the interests of the United States”

   in a federal suit. However, nothing in § 517 gives the U.S. Attorney free reign “to

   appear and submit argument in any case in which the United States articulates a

   generic interest. See Oscar Ins. Co. of Fla. v. Blue Cross Blue Shield of Fla.,

   Inc., 2019 WL 5202091, at *1 n.1 (M.D. Fla. 2019); United States ex rel. Ruckh

   v. Salus Rehab., 2017 WL 1495862, at * 1 (M.D. Fla. 2017).

               6.          Congress has identified various circumstances in which the United

   States is empowered to intervene in a federal suit, such as, for example, an action

   that questions the constitutionality of an “Act of Congress affecting the public

   interest.” 28 U.S.C. § 2403(a). The clarity with which Congress establishes

   elsewhere the right to participate in an action belies the assumption that Congress

   concealed in an organizational chapter of Title 28 a broad, general right to file a

   motion to quash a deposition, or to intervene-in-fact without actually intervening.

   The United States has failed to articulate an interest sufficient to give it standing to

   obtrude. The Court should not abide.

   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to the United States of America’s Motion to Quash Retzlaff’s Subpoena of James McGibney   2
Case 4:18-cv-00247-ALM Document 189 Filed 07/16/20 Page 3 of 6 PageID #: 4337



                                                              B. FED. R. CIV. P. 45

               7.          The United States claims the FBI has an “ongoing criminal

   investigation against Retzlaff” in which McGibney is allegedly a witness. (Doc.

   188, pp. 3-4.) The United States dramatically claims that Retzlaff’s deposition of

   McGibney would cause divulgence of “protected law enforcement information

   unrelated to that matter at issue in this action, including information of potential

   victims, witnesses, and law enforcement personal.” (Doc, 188, p. 2.) How the

   United States claims to know (i) what documents McGibney possesses; (ii) what

   questions Retzlaff would ask in a deposition; and (iii) what answers McGibney

   would give—and that none of these would be “relevant to the matter at issue in

   this action”—is never explained. And the United States seems to overlook that,

   since a witness’s credibility is always relevant, Retzlaff has the right to depose

   McGibney if only to impeach his credibility.

               8.          The claimed prescience of the United States notwithstanding,

   Retzlaff has the right to depose a person with knowledge of relevant facts, as Van

   Dyke identified McGibney to be. To deny Retzlaff this right would be to infringe

   upon Retzlaff’s Fifth and Fourteenth Amendment rights to procedural due process,

   among others.

               9.          The United States invokes FED. R. CIV. P. 45(d)(3)(A)(iii) to

   demand that the Court quash Retzlaff’s deposition subpoena to McGibney because

   it “encompasses law enforcement investigations of Defendant Retzlaff;

   investigative methods and techniques, the identities and PII (sic) of nonparty

   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to the United States of America’s Motion to Quash Retzlaff’s Subpoena of James McGibney   3
Case 4:18-cv-00247-ALM Document 189 Filed 07/16/20 Page 4 of 6 PageID #: 4338



   victims, witnesses and law enforcement officials, and law enforcement activities.”

   (Doc. 188, p 4.) But the United States somewhat disingenuously implies that

   Retzlaff has issued a subpoena to the FBI for its documents or investigation files.

   Retzlaff has not. McGibney is not now, and never has been, has an employee of

   the FBI or any law enforcement agency. Retzlaff merely seeks to depose an

   identified fact witness against him in this $100,000,000 libel defamation suit.

               10.         If the FBI has burbled out its sensitive investigation techniques,

   targets, activities, and secret documents to a non-FBI layperson who happens to be

   a witness in a civil case, then the United States is the author of its own misery.

   The cure for such a cavernously stupid act would be for the FBI to exercise better

   judgment in disseminating its documents and information in the future. But the

   cure would certainly not be for the United States of America to intrude in a civil

   case to deprive a defendant of the right to discover the knowledge of a witness the

   plaintiff has designated as having relevant facts.

                                                           III. CONCLUSION

               11.         The United States has no general right to insert itself into the case at

   bar for the purpose of interfering in discovery by the defendant of a witness the

   plaintiff has identified as having knowledge or relevant facts.




   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to the United States of America’s Motion to Quash Retzlaff’s Subpoena of James McGibney   4
Case 4:18-cv-00247-ALM Document 189 Filed 07/16/20 Page 5 of 6 PageID #: 4339



                                                                IV. PRAYER

               12.         For these reasons, defendant Thomas Retzlaff prays the Court to

   deny the United States’ motion to quash and issue an order compelling McGibney

   to appear for deposition at a time and place of his convenience within 30 days of

   the date the Court signs its order. Retzlaff prays for such other and further relief,

   at law or in equity, as to which Retzlaff shall show himself justly entitled.



   Respectfully submitted,



   By:          /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL
   Texas Bar No. 00787386
   Federal ID #18465
   jdorrell@hanszenlaporte.com
   14201 Memorial Drive
   Houston, Texas 77079
   Telephone 713-522-9444
   FAX: 713-524-2580
   ATTORNEYS FOR DEFENDANT THOMAS RETZLAFF




   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to the United States of America’s Motion to Quash Retzlaff’s Subpoena of James McGibney   5
Case 4:18-cv-00247-ALM Document 189 Filed 07/16/20 Page 6 of 6 PageID #: 4340



                                              CERTIFICATE OF SERVICE

          I certify that on        7-16       , 2020, the foregoing was electronically filed
   using the Court’s CM/ECF filing system, which will provide notice and a copy of this
   document to the following if a registered ECF filer in the United States District Court for
   the Eastern District of Texas, Sherman Division.

               Mr. Jason Lee Van Dyke
               Plaintiff, Pro Se
               P.O. Box 2618
               Decatur, Texas 76234
               Telephone: 940-305-9242
               jasonleevandyke@gmail.com



              /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL




   Van Dyke v. Retzlaff
              Retzlaff’s Opposition to the United States of America’s Motion to Quash Retzlaff’s Subpoena of James McGibney   6
